DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 08/27/2021.

Reasons for Allowance

Claims 1-2 and 4-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 8, 11 and 16-17 are allowed in view of Applicant's amendment, submitted to the Office on 08/27/2021, the last amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Seo et al. (U.S. Pub. 20140301359) disclose method for setting starting position of data channel in wireless communication system and device using method. Method and techniques for method for configuring a starting position of a data channel in a time domain in a wireless communication system, the method comprising: receiving position information informing of a starting position of a data channel; and receiving the data channel, wherein if the data channel is not assigned by a control channel, a starting orthogonal frequency division multiplexing (OFDM) symbol for the data channel in a subframe is given by the position information. Seo in combination with Malkamaki et al. (U.S. Pub. 20130081026) reconfigured short scheduling request cycle fails to suggest the claimed limitations in claims 1, 8, 11 and 16-17 of the present application, which introduce a novel and non-obvious method for determining start time of a physical downlink control channel. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-2 and 4-19 are hereby allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a 

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471